DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 8-17-22 has been entered.  Claims 1, 7-8, 12-13, 17, 20-22, 24, 26-27 and 32-33 have been amended.  Claims 1, 4, 6-8, 12-14, 16-17, 20-24, 26-30, 32-33 and 35-37 are pending.  
Claims 1, 4, 6-8, 12-13, 17, 20-22, 24, 26-27, 30, 32-33 and 35-37 and species 1) mature BDNF, 2) spacer SEQ ID Nos. 5 (DNA) and 6 (protein), 3) TrkB SEQ ID Nos. 9 (protein) and 10 (DNA), 4) BDNF SEQ ID No. 19 (DNA) and 18 (protein), 5) signal peptide of SEQ ID Nos. 22 and 23, 6) SEQ ID No. 108 and 7) Alzheimer’s disease are under consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  To make it clear that the phrase “brain-derived neurotrophic factor” and “BDNF” are referring to the same thing.  It is suggested to put a “()” to the term “BDNF”.  Appropriate correction is required.

The following rejection is necessitated by the amendment filed on 8-17-22:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment filed on 8-17-22 necessitates this new ground of rejection.
The phrase “wherein the tyrosine residue or each tyrosine residue is modified to a glutamic acid” in the amended claim 20 is vague and renders the claim indefinite.  Claim 20 depends from claim 17, which refers to various tyrosine residues.  It is unclear which tyrosine residue in claim 17 is referred to for the phrase “the tyrosine residue”.

The following rejections have been maintained:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant fails to address this rejection.
The phrase “the TrkB receptor” in lines 1-2 of claim 21 is vague and renders the claim indefinite.  TrkB (tyrosine kinase receptor B) itself is a receptor for BDNF.  It is unclear what would be the meaning of “TrkB receptor”.  Whether the phrase “TrkB receptor” means the TrkB itself as a receptor or it means a receptor of the TrkB, i.e. a receptor of a receptor.  If it means a receptor of the TrkB, then, it is unclear what kind of receptor is a receptor of the TrkB.  Claim 22 depends from claim 21 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 12-13, 17, 20-22, 24, 26-27, 30, 32-33 and 35-37 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for intravitreal injection of QTA020V vector to impart significant neuroprotective efficacy on retinal ganglion cell survival following optic nerve crush in the mouse versus control animals treated with rAAV-CAG-eGFP vector, does not reasonably provide enablement for treating, preventing or ameliorating various neurodegenerative disorders at different locations in a subject by administering the claimed recombinant vector encoding TrkB and BDNF having a signal peptide under the control of a promoter to said subject via various administration routes so as to ameliorate the pathological symptoms of the various neurodegenerative disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Office Action mailed on 6-1-22.  Applicant's arguments filed 8-17-22 have been fully considered but they are not persuasive.
Applicant argues that claim 1 has been amended to correspond more closely to the QTA020V vector, and the percentage of sequence identity has been increased to at least 80%.  The application clearly explains the link between TrkB, BDNF and neurodegenerative disorders (Pages 1-5 of the specification).  BDNF is highly expressed and widely distributed throught CNS and it is associated with Alzheimer’s disease and Huntington’s disease.  There is a link between reduced BDNF concentrations, synaptic loss and cell dysfunction, which underlie neurodegenerative disease cognitive impairment.  BDNF has been shown to induce rapid Tau dephosphorylation in neuronal cells through interactions with the TrkB receptor.  Applicant cites Figure 18C and argues that following transfection of QTA020V vector, expression of both TrkB and BDNF results in activated phosphorylated TrkB receptors in neuroblastoma cells.  Figure 19 shows expression of both BDNF and TrkB significantly protected against apoptosis versus untreated cells.  These in vitro data show that by increasing expression of TrkG and BDNF, using the constructs of the invention, Tau phosphorylation in neurons can be significantly reduced, which is one of the pathophysiological features associated with neurodegenerative disorders such as Alzheimer’s disease (Remarks, p. 9-11).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 6-1-22 and the following reasons.
The link between TrkB, BDNF and neurodegenerative disorders does not mean that the claimed invention would be enabled.  The in vitro data shown in Figure 18C and 19 as argued cannot be extrapolated into the enablement of the claimed invention in vivo.
The claims encompass a method of treating various neurodegenerative disorders, such as Alzheimer’s disease (elected species), in a subject by administering the claimed recombinant AAV vector encoding TrkB and BDNF having a signal peptide under the control of a promoter to said subject via various administration routes so as to ameliorate the pathological symptoms of the various neurodegenerative disorders, wherein the various administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  
There are numerous different types of neurodegenerative disorders or diseases.  They have different causes of pathology and they differ physiologically and pathologically, and they have different pathological symptoms.  Treating, preventing or ameliorating of those various neurodegenerative disorders are drawn to different scientific considerations and need to be considered individually.  Although the specification discloses intravitreal injection of QTA020V vector imparts significant neuroprotective efficacy on retinal ganglion cell survival following optic nerve crush in the mouse versus control animals treated with rAAV-CAG-eGFP vector, treating an eye disease is different from treating various neurodegenerative disorders.  The specification fails to provide adequate guidance and evidence for how to treat various neurodegenerative disorders at different locations in a subject by administering the claimed recombinant vector encoding TrkB and BDNF having a signal peptide under the control of a promoter to said subject via various administration routes so as to ameliorate the pathological symptoms of the various neurodegenerative disorders.  There is no evidence of record that shows administration of the claimed recombinant vector to a subject via various administration routes would be able to treat various neurodegenerative disorders at different locations (different target sites) of a subject.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the full scope of the invention claimed.
The state of the prior art of gene transfer or gene therapy was highly unpredictable before the effective filing date of the claimed invention.  While progress has been made for gene transfer in vivo, vector targeting to desired tissues or cells in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, and there is immune response against adenovirus vector and AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics, extracellular barriers include sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance.  Administration routes also play an important role to determine whether sufficient RNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.
Although the claims have been amended to read on at least 80% identity to the claimed sequences, a 20% difference in nucleotide sequence can result in drastically diverse amino acid sequences or encode truncated amino acid sequence.  A 20% difference in amino acid sequence also encompasses drastically diverse amino acid sequences.  The biological function of a protein was unpredictable from mere amino acid sequence of the protein.  A substitution of a single amino acid in a protein can alter the biological function of the protein.  It was known in the art that the amino acid sequence of a polypeptide determines its structural and functional properties (including half-life), and predictability of which amino acid(s) can be removed from or added to a polypeptide’s sequence and still result in similar or higher activity or result in stabilization of the protein is extremely complex, and well outside the realm of routine experimentation.  
Different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence before the effective filing date of the claimed invention, even same family proteins having conserved region can show diverse biological functions, and a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of a protein.  There is no evidence of record that shows administration of the claimed recombinant vector comprising various nucleotide sequences encoding various variants of TrkB, BDNF, signal peptide and spacer sequences to the subject via various administration routes would be able to treat, prevent or ameliorate various neurodegenerative disorders at different locations (different target sites) of a subject.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632